Carpenter, J.
The plaintiff and defendant were residents of the same town. The defendant was an inn-keeper, and the plaintiff took lodging and breakfast at his inn, paying therefor the usual charge for such entertainment. While at *185the defendant’s inn the plaintiff lost a sum of money, and the court has found that he is entitled to recover the sum lost, provided the law is so that the relation of inn-keeper and guest existed between the parties. Whether such relation existed or not is the question and the only question reserved.
An inn has been judicially defined,as “a house where the traveller is furnished with every thing which he has occasion for while on his way.” Thompson v. Lacy, 3 Barn. & Ald., 283. A guest is one who patronizes an inn as such. But it is said that none but a traveler can be a guest at an inn in a legal sense. We do not suppose that the court intended, in the definition above quoted, to lay stress upon the word traveler. It is used in a broad sense to designate those who patronize inns. In Wintermute v. Clark, 5 Sandf., 247, the court say, that in order to charge a party as an inn-keeper, it is not necessary to prove that it was only for the reception of travelers that his house was kept open, it being sufficient to prove that all who came were received as guests without any previous agreement as to the time or terms of their stay. A public house of entertainment for all who choose ‘to visit it, is the true definition of an inn. These definitions are really in harmony with each other. Webster defines a traveler as “one who travels in any way.” Distance is not material. A townsman or neighbor may be a traveler, and therefore a guest at an inn, as well as he who comes from a distance, or from a foreign country. If he resides at the inn, his relation to the inn-keeper is that of a boarder; but if he resides away from it, whether far or near, and comes to it for entertainment as a traveler and receives it as such, paying the customary rates, we know of no reason why he should not be subjected to all the duties of a guest, and entitled to all the rights and privileges of one. In short, any one away from home, receiving accommodations at an inn as a traveler, is a guest, and entitled to hold-the inn-keeper responsible as such.
The Superior Court must be advised to render judgment for the plaintiff.
In this opinion the other judges concurred.